DETAILED ACTION
Claims 1-43 filed August 5th 2021 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-14, 16, 17, 19, 21-22, 25-35, 37, 38, 40, and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giap et al. (US2017/0326333) in view of Lukyanenko et al. (US2020/0289016)

 	Consider claim 1, where Giap teaches a biometric enabled virtual reality system configured to detect one or more user intentions and to manipulate virtual avatar control based on the one or more user intentions for providing kinematic awareness in holographic space, two-dimensional (2D), or three- dimensional (3D) virtual space, (See Giap paragraph 48-49 where the virtual reality medial application system uses a 3-d virtual reality game/ simulation where the patient will play the game and see himself as an avatar. When the patient moves in the real world, his avatar will move in the virtual world) the biometric enabled virtual reality system comprising: a biometric detection device configured to collect biometric signal data of a user, a processor communicatively coupled to the biometric detection device, and; (See Giap paragraph 50, 101, 109 where biofeedback data such as EKG, EMG, and EEG are used to enhance the game experience such as give feedback to patients via a game avatar to instruct patient to make adjustment on a specific body parts on their own to get within the reference position)  a biometric software component comprising computational instructions configured for execution by the processor, the computational instructions, that when executed by the processor, cause the processor to: determine, based on analysis of the biometric signal data of the user, output comprising: manipulating a virtual avatar representing one or more aspects of at least one of the user or an object manipulated by the user in a holographic space, virtual 2D space, or a virtual 3D space, wherein the virtual avatar is rendered by a virtual interface configured to provide the user a kinematic awareness in the holographic space, the virtual 2D space, or the virtual 3D space. (See Giap figure 6 and paragraph 48-50, 132-136 where the virtual reality medical application system uses biofeedback data such as heart rate, blood pressure, body motion, EKG, EMG, and EEG to represent a patient’s avatar in a virtual realty game to incentivize staying still and increase the odds of the patient not moving.) 
	Giap teaches using biofeedback data to generate a patient-linked avatar such that when the patient moves in the real world, his avatar will move in the virtual world. (See Giap paragraph 48-50 where when the patient moves in the real world, his avatar will move in the virtual world). Giap suggests, but does not explicitly teach a virtual representation of an intended motion of the user corresponding to an intention of muscle activation of the user, and modulate, based on the virtual representation of the intended motion, virtual avatar control. However, in an analogous field of endeavor Lukyanenko teaches a virtual representation of an intended motion of the user corresponding to an intention of muscle activation of the user, and modulate, based on the virtual representation of the intended motion, virtual avatar control. (See Lukyanenko figure 4 and paragraph 47-49 where the EMG signals received from the one or more electrodes are analyzed using the model and classified into intended movement to control movements of the external device 16. The user’s real-world movements can be translated into actions in the simulated environment) Therefore, it would have been obvious for one of ordinary skill in the art to utilize the EMG signals collected by Giap and process them to movements to control movements as taught by Lukyanenko. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to process EMG signals into motion signals for their intended use and yield predictable results. 

 	Consider claim 4, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 1, wherein the virtual interface prompts the user to perform a gesture intention that corresponds to the intention of muscle activation. (See Lukyanenko figure 4 and paragraph 47-49 where the EMG signals (which measures muscle activation) received from the one or more electrodes are analyzed using the model and classified into intended movement to control movements of the external device 16. Thus, prompting the user to perform the gesture in order to classify the signals into the gestures) Therefore, it would have been obvious for one of ordinary skill in the art to utilize the EMG signals collected by Giap and process them to movements to control movements as taught by Lukyanenko. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to process EMG signals into motion signals for their intended use and yield predictable results.

 	Consider claim 5, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 1, wherein the virtual avatar comprises at least one of: (a) an avatar portion of a muscle group or an anatomy of the user, (See Giap paragraph 50, 101, 109 where biofeedback data such as EKG, EMG, and EEG are used to enhance the game experience such as give feedback to patients via a game avatar to instruct patient to make adjustment on a specific body parts on their own to get within the reference position)  or (b) an avatar portion of an amputated portion of the user’s body rendered as a virtual body part of the user as non-amputated. (See Lukyanenko figure 11 paragraph 43 where the user can have an intent to move a body part such as an amputated hand) 

 	Consider claim 6, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 1, wherein the virtual avatar is rendered via the virtual interface as representing at least one of the intention of muscle activation of the user or a motion of the user. (See Lukyanenko figure 11 and paragraph 42-43 where the external device may be a virtual reality environment. The user’s real-world movements can be translated into actions in the simulated environment) 

 	Consider claim 7, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 1, wherein the virtual avatar representing one or more aspects of at least one of the user or the object manipulated by the user correspond to at least one of: the biometric signal data of the user, or; (b) a data stream representation of the biometric signal data of the user. (See Giap paragraph 48-49 where the virtual reality medial application system uses a 3-d virtual reality game/ simulation where the patient will play the game and see himself as an avatar. When the patient moves in the real world, his avatar will move in the virtual world)

 	Consider claim 8, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 1, wherein the virtual avatar is rendered on the virtual interface as part of a picture, a motion picture, a video, a video game, or one or more image frames. (See Giap paragraph 48-49 where the virtual reality medial application system uses a 3-d virtual reality game/ simulation where the patient will play the game and see himself as an avatar. When the patient moves in the real world, his avatar will move in the virtual world)

 	Consider claim 9, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 1, wherein the biometric detection device comprises at least one of: (a) one or more electromyographic electrodes, (See Giap paragraph 25 where Giap discusses EMG sensors) (b) one or more inertial measurement units, (See Giap paragraph 48, where Giap discusses IMU) (c) one or more accelerometers, (See Giap paragraph 48, where Giap discusses accelerometers) (d) one or more barometers; (e) one or more ultrasonic sensors, (See Giap paragraph 41 where ultrasound is used in medial imaging) (f) one or more infrared sensors, (See Giap paragraph 31 where infrared tracking is used)  (g) one or more pressure sensors, (See Giap paragraph 48 where blood pressure is tracked) (h) one or more electroencephalogram electrodes, (See Giap paragraph 25 where Giap discusses EEG sensors) (i) one or more electrooculogram sensors, or (j) one or more scleral search coils.

 	Consider claim 10, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 1, wherein manipulating the virtual avatar comprises categorizing or classifying one or more types of user intended motions corresponding to the biometric signal data of the user. (See Lukyanenko figure 4 and paragraph 47-49 where the EMG signals (which measures muscle activation) received from the one or more electrodes are analyzed using the model and classified into intended movement to control movements of the external device 16) Therefore, it would have been obvious for one of ordinary skill in the art to utilize the EMG signals collected by Giap and process them to movements to control movements as taught by Lukyanenko. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to process EMG signals into motion signals for their intended use and yield predictable results.

 	Consider claim 11, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 1, wherein the virtual avatar control or output is configured to provide as at least one of: attenuation of a pain condition or as a kinematic awareness rehabilitative cue for muscular neurological control of the user. (See Giap paragraph 53 where the patient’s immersion in a 3-D world has analgesic properties for acute pain, which provides for reduction in pain perceived by the patient) 

 	Consider claim 12, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 11, wherein the pain condition of the user is treated through virtual administration of a kinematic awareness cue. (See Giap paragraph 55 where the Virtual Reality Medical Application System provides a virtual reality escape or “games” coupled with EEG and EMG sensors that can relieve patients' chronic pain and depression.)

 	Consider claim 13, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 1, wherein the manipulating and rendering of the virtual avatar on the virtual interface causes the user to experience a decreased perception of phantom pain. (See Giap paragraph 38, 55 where the Virtual Reality Medical Application System is suitable for psychotherapy of patients that suffer from phantom limb pain and provides a virtual reality escape or “games” coupled with EEG and EMG sensors that can relieve patients' chronic pain and depression.)

 	Consider claim 14, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 1, wherein a kinematic awareness rehabilitative cue for muscular neurological control of the user comprises a temporally representative visual cue, provided in the holographic space, the virtual 2D space, or the virtual 3D space, (See Giap paragraph 38, 55 where the Virtual Reality Medical Application System is suitable for psychotherapy of patients that suffer from phantom limb pain and provides a virtual reality escape or “games” coupled with EEG and EMG sensors that can relieve patients' chronic pain and depression.) that corresponds to a virtual position of an amputated or non-present limb of the user in reference to the user based on the biometric data of the user. (See Lukyanenko figure 11 paragraph 43 where the user can have an intent to move a body part such as an amputated hand)

 	Consider claim 16, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 1, wherein the virtual interface is configured to be accessed or controlled by one or more additional authorized persons, wherein the virtual interface is configured to provide the additional authorized persons with one or more of: (a) display of the biometric signal data of the user or profile records, (See Giap paragraphs 126-129 where the data is stored in a patient database for later retrieval for patient care, thus a user profile) or; (b) input to provide the user with cues, notifications, questionnaires, or messages through the virtual interface. (See Giap paragraphs 126-129 where the physician will guide the course of the simulation for the patient)

 	Consider claim 17, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 1, wherein the virtual representation of the intended motion of the user corresponding to the intention of the muscle activation of the user represents an intention to activate one or more muscles. (See Lukyanenko figure 11 paragraph 43 where the user can have an intent to move a body part such as an amputated hand)

 	Consider claim 19, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 17, wherein the user is unable to perform the intended motion in ordinary space. (See Lukyanenko figure 11 paragraph 43 where the user can have an intent to move a body part such as an amputated hand, thus the amputated hand is unable to perform the intended motion in ordinary space)

 	Consider claim 21, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 1, wherein the biometric software component comprises computational instructions that when executed by the processor, further cause the processor to: create a physiological profile of the user based on the biometric signal data of the user. (See Giap paragraphs 126-129 where the data is stored in a patient database for later retrieval for patient care, thus a user profile)

 	Consider claim 22, where Giap teaches a biometric enabled virtual reality method for detecting one or more user intentions and manipulating virtual avatar control based on the one or more user intentions for providing kinematic awareness in holographic space, two-dimensional (2D) space, or three- dimensional (3D) virtual space, (See Giap paragraph 48-49 where the virtual reality medial application system uses a 3-d virtual reality game/ simulation where the patient will play the game and see himself as an avatar. When the patient moves in the real world, his avatar will move in the virtual world) the biometric enabled virtual reality system comprising: determining, based on analysis of a biometric signal data of a user, a virtual representation of a user (See Giap paragraph 50, 101, 109 where biofeedback data such as EKG, EMG, and EEG are used to enhance the game experience such as give feedback to patients via a game avatar to instruct patient to make adjustment on a specific body parts on their own to get within the reference position) modulating, based on the virtual representation of the intended motion and by a biometric software component comprising computational instructions executed by a processor, virtual avatar control or output; and manipulating, based on the virtual avatar control or output, a virtual avatar representing one or more aspects of at least one of the user or an object manipulated by the user in a holographic space, virtual 2D space, or a virtual 3D space, wherein the virtual avatar is rendered by a virtual interface configured to provide the user a kinematic awareness in the holographic space, the virtual 2D space, or the virtual 3D space.
 (See Giap figure 6 and paragraph 48-50, 132-136 where the virtual reality medical application system uses biofeedback data such as heart rate, blood pressure, body motion, EKG, EMG, and EEG to represent a patient’s avatar in a virtual realty game to incentivize staying still and increase the odds of the patient not moving.) 
	Giap teaches using biofeedback data to generate a patient-linked avatar such that when the patient moves in the real world, his avatar will move in the virtual world. (See Giap paragraph 48-50 where when the patient moves in the real world, his avatar will move in the virtual world). Giap suggests, but does not explicitly teach determining, based on analysis of a biometric signal data of a user, a virtual representation of an intended motion of the user corresponding to an intention of muscle activation of the user. However, in an analogous field of endeavor Lukyanenko teaches determining, based on analysis of a biometric signal data of a user, a virtual representation of an intended motion of the user corresponding to an intention of muscle activation of the user. (See Lukyanenko figure 4 and paragraph 47-49 where the EMG signals received from the one or more electrodes are analyzed using the model and classified into intended movement to control movements of the external device 16. The user’s real-world movements can be translated into actions in the simulated environment) Therefore, it would have been obvious for one of ordinary skill in the art to utilize the EMG signals collected by Giap and process them to movements to control movements as taught by Lukyanenko. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to process EMG signals into motion signals for their intended use and yield predictable results. 

 	Consider claim 25, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 22, wherein the virtual interface prompts the user to perform a gesture intention that corresponds to the intention of muscle activation. (See Lukyanenko figure 4 and paragraph 47-49 where the EMG signals (which measures muscle activation) received from the one or more electrodes are analyzed using the model and classified into intended movement to control movements of the external device 16) Therefore, it would have been obvious for one of ordinary skill in the art to utilize the EMG signals collected by Giap and process them to movements to control movements as taught by Lukyanenko. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to process EMG signals into motion signals for their intended use and yield predictable results.

 	Consider claim 26, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 22, wherein the virtual avatar comprises at least one of: (a) an avatar portion of a muscle group or an anatomy of the user, (See Giap paragraph 50, 101, 109 where biofeedback data such as EKG, EMG, and EEG are used to enhance the game experience such as give feedback to patients via a game avatar to instruct patient to make adjustment on a specific body parts on their own to get within the reference position)  or (b) an avatar portion of an amputated portion of the user’s body rendered as a virtual body part of the user as non-amputated. (See Lukyanenko figure 11 paragraph 43 where the user can have an intent to move a body part such as an amputated hand)
 	Consider claim 27, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 22, wherein the virtual avatar is rendered via the virtual interface as representing at least one of the intention of muscle activation of the user or a motion of the user. (See Lukyanenko figure 11 and paragraph 42-43 where the external device may be a virtual reality environment. The user’s real-world movements can be translated into actions in the simulated environment)

 	Consider claim 28, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 22, wherein the virtual avatar representing one or more aspects of at least one of the user or the object manipulated by the user correspond to at least one of: the biometric signal data of the user, or; (b) a data stream representation of the biometric signal data of the user. (See Giap paragraph 48-49 where the virtual reality medial application system uses a 3-d virtual reality game/ simulation where the patient will play the game and see himself as an avatar. When the patient moves in the real world, his avatar will move in the virtual world)

 	Consider claim 29, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 22, wherein the virtual avatar is rendered on the virtual interface as part of a picture, a motion picture, a video, a video game, or one or more image frames. (See Giap paragraph 48-49 where the virtual reality medial application system uses a 3-d virtual reality game/ simulation where the patient will play the game and see himself as an avatar. When the patient moves in the real world, his avatar will move in the virtual world)

 	Consider claim 30, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 22, wherein the biometric detection device comprises at least one of: (a) one or more electromyographic electrodes, (See Giap paragraph 25 where Giap discusses EMG sensors) (b) one or more inertial measurement units, (See Giap paragraph 48, where Giap discusses IMU) (c) one or more accelerometers, (See Giap paragraph 48, where Giap discusses accelerometers) (d) one or more barometers; (e) one or more ultrasonic sensors, (See Giap paragraph 41 where ultrasound is used in medical imaging) (f) one or more infrared sensors, (See Giap paragraph 31 where infrared tracking is used)  (g) one or more pressure sensors, (See Giap paragraph 48 where blood pressure is tracked) (h) one or more electroencephalogram electrodes, (See Giap paragraph 25 where Giap discusses EEG sensors) (i) one or more electrooculogram sensors, or (j) one or more scleral search coils.

 	Consider claim 31, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 22, wherein manipulating the virtual avatar comprises categorizing or classifying one or more types of user intended motions corresponding to the biometric signal data of the user. (See Lukyanenko figure 4 and paragraph 47-49 where the EMG signals (which measures muscle activation) received from the one or more electrodes are analyzed using the model and classified into intended movement to control movements of the external device 16) Therefore, it would have been obvious for one of ordinary skill in the art to utilize the EMG signals collected by Giap and process them to movements to control movements as taught by Lukyanenko. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to process EMG signals into motion signals for their intended use and yield predictable results.

 	Consider claim 32, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 22, wherein the virtual avatar control or output is configured to provide as at least one of: attenuation of a pain condition or as a kinematic awareness rehabilitative cue for muscular neurological control of the user. (See Giap paragraph 53 where the patient’s immersion in a 3-D world has analgesic properties for acute pain, which provides for reduction in pain perceived by the patient)

 	Consider claim 33, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 32, wherein the pain condition of the user is treated through virtual administration of a kinematic awareness cue. (See Giap paragraph 55 where the Virtual Reality Medical Application System provides a virtual reality escape or “games” coupled with EEG and EMG sensors that can relieve patients' chronic pain and depression.)

 	Consider claim 34, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 22, wherein the manipulating and rendering of the virtual avatar on the virtual interface causes the user to experience a decreased perception of phantom pain. (See Giap paragraph 38, 55 where the Virtual Reality Medical Application System is suitable for psychotherapy of patients that suffer from phantom limb pain and provides a virtual reality escape or “games” coupled with EEG and EMG sensors that can relieve patients' chronic pain and depression.)

 	Consider claim 35, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 22, wherein a kinematic awareness rehabilitative cue for muscular neurological control of the user comprises a temporally representative visual cue, in the holographic space, the virtual 2D space, or the virtual 3D space, (See Giap paragraph 38, 55 where the Virtual Reality Medical Application System is suitable for psychotherapy of patients that suffer from phantom limb pain and provides a virtual reality escape or “games” coupled with EEG and EMG sensors that can relieve patients' chronic pain and depression.) that corresponds to a virtual position of an amputated or non-present limb of the user in reference to the user based on the biometric data of the user. (See Lukyanenko figure 11 paragraph 43 where the user can have an intent to move a body part such as an amputated hand)

 	Consider claim 37, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 22, wherein the virtual interface is configured to be accessed or controlled by one or more additional authorized persons, wherein the virtual interface is configured to provide the additional authorized persons with one or more of: (a) display of the biometric signal data of the user or profile records; (See Giap paragraphs 126-129 where the data is stored in a patient database for later retrieval for patient care, thus a user profile) or; (b) input to provide the user with cues, notifications, questionnaires, or messages through the virtual interface. (See Giap paragraphs 126-129 where the physician will guide the course of the simulation for the patient)

 	Consider claim 38, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 22, wherein the virtual representation of the intended motion of the user corresponding to the intention of the muscle activation of the user represents an intention to activate one or more muscles. (See Lukyanenko figure 11 paragraph 43 where the user can have an intent to move a body part such as an amputated hand)

 	Consider claim 40, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 38, wherein the user is unable to perform the intended motion in ordinary space. (See Lukyanenko figure 11 paragraph 43 where the user can have an intent to move a body part such as an amputated hand, thus the amputated hand is unable to perform the intended motion in ordinary space)


 	Consider claim 42, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 22 further comprising creating a physiological profile of the user based on the biometric signal data of the user. (See Giap paragraphs 126-129 where the data is stored in a patient database for later retrieval for patient care, thus a user profile)

43. A tangible, non-transitory computer-readable medium storing instructions for or detecting one or more user intentions and manipulating virtual avatar control based on the one or more user intentions for providing kinematic awareness in holographic space, two- dimensional (2D) space, or three-dimensional (3D) virtual space, (See Giap paragraph 48-49 where the virtual reality medial application system uses a 3-d virtual reality game/ simulation where the patient will play the game and see himself as an avatar. When the patient moves in the real world, his avatar will move in the virtual world)  that when executed by one or more processors cause the one or more processors to: determine, based on analysis of a biometric signal data of a user, a virtual representation of an intended motion of the user corresponding to an intention of muscle activation of the user, the biometric signal data collected by a biometric detection device; (See Giap paragraph 50, 101, 109 where biofeedback data such as EKG, EMG, and EEG are used to enhance the game experience such as give feedback to patients via a game avatar to instruct patient to make adjustment on a specific body parts on their own to get within the reference position) and manipulate, based on the virtual avatar control or output, a virtual avatar representing one or more aspects of at least one of the user or an object manipulated by the user in a holographic space, a virtual 2D space, or a virtual 3D space, wherein the virtual avatar is rendered by a virtual interface configured to provide the user a kinematic awareness in the holographic space, virtual 2D space, or the virtual 3D space (See Giap figure 6 and paragraph 48-50, 132-136 where the virtual reality medical application system uses biofeedback data such as heart rate, blood pressure, body motion, EKG, EMG, and EEG to represent a patient’s avatar in a virtual realty game to incentivize staying still and increase the odds of the patient not moving.) 
	Giap teaches using biofeedback data to generate a patient-linked avatar such that when the patient moves in the real world, his avatar will move in the virtual world. (See Giap paragraph 48-50 where when the patient moves in the real world, his avatar will move in the virtual world). Giap suggests, but does not explicitly teach modulate, based on the virtual representation of the intended motion and by a biometric software component comprising computational instructions executed by a processor, virtual avatar control or output. However, in an analogous field of endeavor Lukyanenko teaches modulate, based on the virtual representation of the intended motion and by a biometric software component comprising computational instructions executed by a processor, virtual avatar control or output. (See Lukyanenko figure 4 and paragraph 47-49 where the EMG signals received from the one or more electrodes are analyzed using the model and classified into intended movement to control movements of the external device 16. The user’s real-world movements can be translated into actions in the simulated environment) Therefore, it would have been obvious for one of ordinary skill in the art to utilize the EMG signals collected by Giap and process them to movements to control movements as taught by Lukyanenko. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to process EMG signals into motion signals for their intended use and yield predictable results. 

Claim(s) 2-3, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Giap in view of Lukyanenko as applied to claim 1 above, in further view of Montgomery Jr. et al. (US2016/0051812) 

 	Consider claim 2, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 1, wherein the intention of muscle activation of the user comprises one or more of: (a) a concentric muscle contraction, (See Giap paragraph 49 where movement is tracked, thus when a concentric muscle contraction causes motion (e.g. bicep curl), the motion will be tracked.), (c) an eccentric muscle contraction, (See Giap paragraph 49 where movement is tracked, thus when an eccentric muscle contraction causes motion (e.g. extending arm), the motion will be tracked.)  or (d) an activation of neurons in a specific location on the user’s body, the activation invoked by the user, intending to activate a muscle, regardless of whether or not muscle activation occurs. (See Lukyanenko figure 4 and paragraph 47-49 where the EMG signals received from the one or more electrodes are analyzed using the model and classified into intended movement to control movements of the external device 16. The user’s real-world movements can be translated into actions in the simulated environment) Therefore, it would have been obvious for one of ordinary skill in the art to utilize the EMG signals collected by Giap and process them to movements to control movements as taught by Lukyanenko. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to process EMG signals into motion signals for their intended use and yield predictable results.
	Giap teaches tracking motion, however Giap does not explicitly teach (b) an isometric muscle contraction. However, in an analogous field of endeavor Montgomery Jr teaches isometric muscle contraction. (See Montgomery Jr paragraph 50 where the resulting muscle contraction was isometric ensuring the stability of the EMG recordings) Therefore, it would have been obvious for one of ordinary skill in the art to utilize a known method (EMG) to record known types of contractions (isometric). One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to process EMG signals into motion signals for their intended use and yield predictable results.

 	Consider claim 3, where Giap in view of Lukyanenko in view of Montgomery Jr teaches the biometric enabled virtual reality system of claim 2, wherein the neurons may comprise of at least one of; (a) motor neurons, (See Giap paragraphs 48-50 where EMG signals are processed, thus measuring motor neurons) (b) neurons innervating one or more muscles; (See Giap paragraphs 48-50 where EMG signals are processed, thus measuring motor neurons which may innervate muscle fibers)  (c) interneurons, (d) sensory neurons (See Montgomery Jr paragraph 42 where sensory neurons are excited and changes in electrical pathways are recorded), or (e) nociceptors. (See Montgomery Jr paragraph 42 where nociceptive stimulation is measured)

 	Consider claim 23, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 22, wherein the intention of muscle activation of the user comprises one or more of: (a) a concentric muscle contraction, (See Giap paragraph 49 where movement is tracked, thus when a concentric muscle contraction causes motion (e.g. bicep curl), the motion will be tracked.), (c) an eccentric muscle contraction, (See Giap paragraph 49 where movement is tracked, thus when an eccentric muscle contraction causes motion (e.g. extending arm), the motion will be tracked.)  or (d) an activation of neurons in a specific location on the user’s body, the activation invoked by the user, intending to activate a muscle, regardless of whether or not muscle activation occurs. (See Lukyanenko figure 4 and paragraph 47-49 where the EMG signals received from the one or more electrodes are analyzed using the model and classified into intended movement to control movements of the external device 16. The user’s real-world movements can be translated into actions in the simulated environment) Therefore, it would have been obvious for one of ordinary skill in the art to utilize the EMG signals collected by Giap and process them to movements to control movements as taught by Lukyanenko. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to process EMG signals into motion signals for their intended use and yield predictable results.
	Giap teaches tracking motion, however Giap does not explicitly teach (b) an isometric muscle contraction. However, in an analogous field of endeavor Montgomery Jr teaches isometric muscle contraction. (See Montgomery Jr paragraph 50 where the resulting muscle contraction was isometric ensuring the stability of the EMG recordings) Therefore, it would have been obvious for one of ordinary skill in the art to utilize a known method (EMG) to record known types of contractions (isometric). One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known techniques to process EMG signals into motion signals for their intended use and yield predictable results.

 	Consider claim 24, where Giap in view of Lukyanenko in view of Montgomery Jr teaches the biometric enabled virtual reality method of claim 23, wherein the neurons may comprise of at least one of; (a) motor neurons, (See Giap paragraphs 48-50 where EMG signals are processed, thus measuring motor neurons) (b) neurons innervating one or more muscles; (See Giap paragraphs 48-50 where EMG signals are processed, thus measuring motor neurons which may innervate muscle fibers)  (c) interneurons, (d) sensory neurons (See Montgomery Jr paragraph 42 where sensory neurons are excited and changes in electrical pathways are recorded), or (e) nociceptors. (See Montgomery Jr paragraph 42 where nociceptive stimulation is measured)

Claim(s) 15, 20, 36, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giap in view of Lukyanenko as applied to claim 1 above, in further view of Hyde et al. (US2017/0164876)

 	Consider claim 15, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 1, however they do not explicitly teach wherein the biometric software component further comprises computational instructions, that when executed by the processor, cause the processor to: determine a quantity value of pain of the user, the quantity value calculated through at least one of: (a) analysis of the biometric signal data indicating the pain of the user, (See Hyde paragraph 209 where Hyde discusses quantifiable changes in biopotentials and electrophysiological signals can be indicators of pain intensity.) or, (b) input, via the virtual interface, of user-specific responses or pain-related information as provided by the user. (See Hyde paragraph 259 where the sensor assembly 1004 measures one or more physiological parameters of muscle activity indicative of pain that exceeds a motion threshold (e.g., target value) for the exercise regimen, the processor 1006 can deactivate the effector 1008, can cause the effector 1008 to initiate a therapeutic operation to reduce the pain) However, in an analogous field of endeavor Hyde teaches the limitation. (See above) Therefore, it would have been obvious for one of ordinary skill in the art to modify Giap’ s pain treatment (See Giap paragraph 38, 55 where the Virtual Reality Medical Application System is suitable for psychotherapy of patients that suffer from phantom limb pain and provides a virtual reality escape or “games” coupled with EEG and EMG sensors that can relieve patients' chronic pain and depression.) by incorporating the pain metrics taught by Hyde. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of quantifiably measuring patient progress during pain treatments to better understand the effectiveness of the treatment.

 	Consider claim 20, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 1, however they do not explicitly teach wherein the biometric software component comprises computational instructions that when executed by the processor, further cause the processor to: determine a pain threshold of the user; and render, on the virtual interface, a prompt instructing the user position or move a body portion of the user to attenuate the pain threshold or optimize a treatment of the body portion or corresponding body portion of the user. However, in an analogous field of endeavor Hyde teaches the limitation. (See Hyde paragraph 259 where the sensor assembly 1004 measures one or more physiological parameters of muscle activity indicative of pain that exceeds a motion threshold (e.g., target value) for the exercise regimen, the processor 1006 can deactivate the effector 1008, can cause the effector 1008 to initiate a therapeutic operation to reduce the pain) Therefore, it would have been obvious for one of ordinary skill in the art to modify Giap’ s pain treatment (See Giap paragraph 38, 55 where the Virtual Reality Medical Application System is suitable for psychotherapy of patients that suffer from phantom limb pain and provides a virtual reality escape or “games” coupled with EEG and EMG sensors that can relieve patients' chronic pain and depression.) by incorporating the pain metrics taught by Hyde. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of quantifiably measuring patient progress during pain treatments to better understand the effectiveness of the treatment.

 	Consider claim 36, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 22 however they do not explicitly teach further comprising determining a quantity value of pain of the user, the quantity value calculated through at least one of: (a) analysis of the biometric signal data indicating the pain of the user, or, (See Hyde paragraph 209 where Hyde discusses quantifiable changes in biopotentials and electrophysiological signals can be indicators of pain intensity.)  or, (b) input, via the virtual interface, of user-specific responses or pain-related information as provided by the user. (See Hyde paragraph 259 where the sensor assembly 1004 measures one or more physiological parameters of muscle activity indicative of pain that exceeds a motion threshold (e.g., target value) for the exercise regimen, the processor 1006 can deactivate the effector 1008, can cause the effector 1008 to initiate a therapeutic operation to reduce the pain) However, in an analogous field of endeavor Hyde teaches the limitation. (See above) Therefore, it would have been obvious for one of ordinary skill in the art to modify Giap’s pain treatment (See Giap paragraph 38, 55 where the Virtual Reality Medical Application System is suitable for psychotherapy of patients that suffer from phantom limb pain and provides a virtual reality escape or “games” coupled with EEG and EMG sensors that can relieve patients' chronic pain and depression.) by incorporating the pain metrics taught by Hyde. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of quantifiably measuring patient progress during pain treatments to better understand the effectiveness of the treatment.

 	Consider claim 41, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 22 however they do not explicitly teach further comprising determining a pain threshold of the user; and render, on the virtual interface, a prompt instructing the user position or move a body portion of the user to attenuate the pain threshold or optimize a treatment of the body portion or corresponding body portion of the user. However, in an analogous field of endeavor Hyde teaches the limitation. (See Hyde paragraph 259 where the sensor assembly 1004 measures one or more physiological parameters of muscle activity indicative of pain that exceeds a motion threshold (e.g., target value) for the exercise regimen, the processor 1006 can deactivate the effector 1008, can cause the effector 1008 to initiate a therapeutic operation to reduce the pain) Therefore, it would have been obvious for one of ordinary skill in the art to modify Giap’ s pain treatment (See Giap paragraph 38, 55 where the Virtual Reality Medical Application System is suitable for psychotherapy of patients that suffer from phantom limb pain and provides a virtual reality escape or “games” coupled with EEG and EMG sensors that can relieve patients' chronic pain and depression.) by incorporating the pain metrics taught by Hyde. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of quantifiably measuring patient progress during pain treatments to better understand the effectiveness of the treatment.

Claim(s) 18 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giap in view of Lukyanenko as applied to claim 1 above, in further view of Tadi et al. (US11,195,316)

 	Consider claim 18, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality system of claim 17, however, they do not explicitly teach wherein the user is paralyzed or has reduced neurological control over an extremity. However, in the same field of endeavor Tadi teaches the limitation. (See Tadi paragraph 27 where a user can have a medical condition, such as a stroke or other type of brain injury. After a brain injury, the user may not be capable of a full range of facial expressions, and/or may not be capable of fully executing a facial expression. As non-limiting example, after having a stroke in which one hemisphere of the brain experiences more damage, the user may have a lopsided or crooked smile. Classifier 108 can use the processed EMG signals to determine that the user's smile is abnormal, and to further determine the nature of the abnormality (i.e., that the user is performing a lopsided smile) so as to classify the EMG signals even when the user is not performing a muscle activity in an expected manner. Thus, having reduced neurological control) Therefore, it would have been obvious for one of ordinary skill in the art to modify the virtual reality medical simulation of Giap to account for reduced neurological control as taught by Tadi. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a more comprehensive user experience by accounting for the needs of different users. 

 	Consider claim 39, where Giap in view of Lukyanenko teaches the biometric enabled virtual reality method of claim 38, wherein the user is paralyzed or has reduced neurological control over an injured extremity However, in the same field of endeavor Tadi teaches the limitation. (See Tadi paragraph 27 where a user can have a medical condition, such as a stroke or other type of brain injury. After a brain injury, the user may not be capable of a full range of facial expressions, and/or may not be capable of fully executing a facial expression. As non-limiting example, after having a stroke in which one hemisphere of the brain experiences more damage, the user may have a lopsided or crooked smile. Classifier 108 can use the processed EMG signals to determine that the user's smile is abnormal, and to further determine the nature of the abnormality (i.e., that the user is performing a lopsided smile) so as to classify the EMG signals even when the user is not performing a muscle activity in an expected manner. Thus, having reduced neurological control) Therefore, it would have been obvious for one of ordinary skill in the art to modify the virtual reality medical simulation of Giap to account for reduced neurological control as taught by Tadi. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a more comprehensive user experience by accounting for the needs of different users.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624